                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,               )
a Florida corporation,
                                             )
       Plaintiff,
                                             )
v.                                                   Case No. 3:17-cv-1054-J-32JRK
                                             )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                     )
REVOCABLE TRUST, a Georgia trust,
                                             )
       Defendant.
                                             )

DINA KLEMPF SROCHI, as Trustee               )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,            )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF         )
TRUST,
                                             )
       Counterclaim Plaintiffs,
                                             )
v.
                                             )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN             )
JACQUES KLEMPF,
                                             )
       Counterclaim Defendants.
                                             )

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY IN
      OPPOSITION TO RESPONSE TO TRUST’S NOTICE OF CHALLENGE
      TO FOODONICS’ PRIVILEGE CLAIM TO CLAWBACK DOCUMENT

       Counterclaim plaintiffs, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf

Revocable Trust, and Dennis Blackburn, as Assistant Trustee of the Jean Klempf Trust (the

“Jean Klempf Trust” or the “Trust”), move the Court for an extension of time to file a reply
in opposition to the response of Plaintiff/Counterclaim Defendants, Foodonics

International, Inc. (“Foodonics”) and Jacques Klempf, to the Trust’s notice of challenge to

Foodonics’ privilege claim to clawback document (FOODONICS ESI-1012151 –

FOODONICS ESI-1012154) (Doc. No. 64; the “Response”), until September 30, 2019,

and in support says:

        1.      By Order entered on October 29, 2018 (Doc. No. 70), the Court, among

other things, directed that:

                a. the Trust file a reply to the Response by no later than November 5, 2018;

                    and

                b. counsel for the parties meet and confer in good faith prior to November

                    5, 2018, regarding various discovery issues.

        2.      On November 1, 2018, counsel for the parties met and conferred as directed

by the Court. Among the matters agreed to by counsel was the Trust’s request for an

extension of time to file a reply in opposition to the Response no later than 10 days

following the discovery deadline in this case (September 30, 2019).

        3.      Following the completion of discovery in this case, the parties and the Court

will be in a better position to address the merits of the privilege claim regarding the subject

and related documents. Proceeding in this manner will also enable the parties and the Court

to resolve these issues in a more comprehensive and time efficient manner.

        4.      The Trust has stipulated with plaintiff’s counsel that it will not review, use

or disseminate the subject document for any purpose until further order of the Court.

        5.      By this Motion, the Trust requests an extension of time to reply to the

Response until September 30, 2019.
                               MEMORANDUM OF LAW

       Pursuant to Federal Rule of Civil Procedure 6(b), the Court can extend time for

responding to a pleading upon a showing of good cause. Here, good cause for an extension

of time is shown, Foodonics and Jacques Klempf do not oppose the relief requested in this

Motion as evidenced by the Local Rule 3.01(g) certification below, and granting the

Motion will not prejudice either party or the proceedings.

       WHEREFORE, the Trust respectfully requests that this Court enter an order

granting an extension of time to reply to the Response until September 30, 2019.

                             Local Rule 3.01(g) Certification

       Pursuant to Local Rule 3.01(g), counsel for the Trust certifies that he has conferred

in good faith with counsel for Foodonics and Jacques Klempf, who does not oppose the

relief requested in this motion.

                                             SMITH HULSEY & BUSEY

                                             By:     /s/ James H. Post
                                                     James H. Post
                                                     Michael E. Demont
                                                     R. Christopher Dix

                                             Florida Bar Number 175460
                                             Florida Bar Number 364088
                                             Florida Bar Number 036988
                                             One Independent Drive, Suite 1800
                                             Jacksonville, Florida 32202
                                             (904) 359-7700
                                             (904) 359-7708 (facsimile)
                                             jpost@smithhulsey.com
                                             mdemont@smithhulsey.com
                                             cdix@smithhulsey.com

                                             Attorneys for Dina Klempf Srochi, as
                                               Trustee, and Dennis L. Blackburn, as
                                               Assistant Trustee, of the Laura Jean
                                               Klempf Revocable Trust
                                     Certificate of Service

          I certify that on this 5th day of November, 2018, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system, which

will send a Notice of Electronic Filing to all CM/ECF participants in this case. I further

certify that I mailed the foregoing document and the notice of electronic filing by first-

class mail to the following non-CM/ECF participants: none.


                                                                /s/ James H. Post
                                                                   Attorney

1017471
